


110 HRES 653 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 653
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2007
			Mr. McDermott (for
			 himself and Mr. Wilson of South
			 Carolina) submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the concept of nonviolence and the teachings of Gandhi
		  remain relevant and instructive in today’s world and the United States should
		  take an active role in disseminating the message of nonviolence through
		  education and public awareness.
	
	
		Whereas peace is a vision and nonviolence is a
			 strategy;
		Whereas nonviolence was most famously instrumental in the
			 struggle for Indian independence and the civil rights movement in the United
			 States;
		Whereas nonviolence has been advocated in some form by
			 many of the great leaders of the 20th Century, including Mahatma Gandhi, Martin
			 Luther King Jr., Cesar Chavez, Leo Tolstoy, Albert Einstein, and Dorothy Day,
			 among others;
		Whereas the United Nations General Assembly proclaimed
			 this decade (2001 through 2010) as the International Decade for the Promotion
			 of a Culture of Peace and Non-Violence for the Children of the World on
			 November 10, 1998;
		Whereas representatives from 90 countries and 122
			 organizations adopted a declaration commemorating the Centenary of the
			 Satyagraha Movement launched by Mahatma Gandhi at the International Conference
			 on Peace, Nonviolence and Empowerment—Gandhian Philosophy in the 21st Century
			 in New Delhi, India in January, 2007;
		Whereas the representatives at the conference vowed to
			 nurture the values espoused by Mahatma Gandhi, to pursue Truth, to
			 privilege peace and reject violence in all our activities, to respect diverse
			 viewpoints, and to practice the philosophy of Nonviolence to win over the
			 forces of violence and injustice through tolerance, empathy and
			 love.;
		Whereas the declaration adopted by the conference appeals
			 to the United Nations to declare Mahatma Gandhi’s date of birth, October 2, as
			 International Nonviolence Day;
		Whereas, on June 15, 2007, the United Nations unanimously
			 passed a resolution to observe October 2nd as an International Day of
			 Non-Violence; and
		Whereas the United States was a cosponsor of this United
			 Nations resolution: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the concept of nonviolence and the
			 teachings of Gandhi remain relevant and instructive in today’s world;
			(2)the United States should take an active
			 role in disseminating the message of nonviolence through education and public
			 awareness; and
			(3)the President
			 should issue a proclamation calling on the American people to observe the
			 International Day of Non-Violence with appropriate ceremonies and
			 activities.
			
